—In an action to recover damages for medical malpractice, the defendant Sang Bock Lee appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated August 10, 1992, as denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant doctor’s contentions, we find that issues of fact exist as to whether he participated in the resuscitation of the infant plaintiff, and whether, if he did not, he had an affirmative duty to do so. These issues preclude the granting of summary judgment in his favor (see, Zuckerman v City of New York, 49 NY2d 557). Balletta, J. P., Copertino, Hart and Krausman, JJ., concur.